United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-20231
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VANQUETTA DENISE MOORE,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:05-CR-153-1
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Vanquetta Denise Moore appeals her sentence.    Moore entered

guilty pleas to charges of conspiracy to commit mail fraud and

social security fraud (Count One) and mail fraud and aiding and

abetting (Count Four).    The district court sentenced Moore to

concurrent terms of 12 months of imprisonment and one day and

concurrent terms of three years and five years of supervised

release.

     For the first time on appeal, Moore contends that the

imposition of a five-year term of supervised release for her mail

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20231
                                  -2-

fraud conviction exceeds the statutory maximum sentence.      Moore

asserts that this error is plain and affects her substantial

rights.

     We “review de novo a sentence that allegedly exceeds the

statutory maximum term.”     United States v. Ferguson, 369 F.3d

847, 849 (5th Cir. 2004).     Moore pleaded guilty to conduct that

occurred from January 2000 to July 2000 when the offense of mail

fraud carried a maximum statutory penalty of five years of

imprisonment.     See 18 U.S.C. § 1341 (2000); United States v.

Smith, 869 F.2d 835, 836-37 (5th Cir. 1989) (holding that proper

penalty statute is statute in effect at time offense is

committed).   Thus, Moore was subject to a statutory maximum term

of supervised release of three years on the mail fraud

conviction.     See 18 U.S.C. §§ 3559(a)(4), 3583(b)(2).

      The district court’s oral pronouncement of a supervised

release term of three years as to Moore’s conspiracy conviction

conflicts with the written judgment which provides that the

supervised release term is five years.      The oral pronouncement

controls.   See United States v. Bigelow, 462 F.3d 378, 381 (5th

Cir. 2005).

     Accordingly, we affirm Moore’s conviction and affirm her

sentence in part.    We vacate and remand for resentencing the

sentence of five years of supervised release as to Moore’s

conviction for mail fraud and order the correction of the

clerical error in the written judgment to conform to the district
                          No. 06-20231
                               -3-

court’s oral pronouncement of a three-year term supervised

release as to Moore’s conspiracy conviction.

     CONVICTION AFFIRMED; SENTENCE AFFIRMED IN PART; VACATED AND

REMANDED.